                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                           Case No. 21-cr-93 (JRT/TNL)

                     Plaintiff,

 v.                                                             ORDER

 Robbin Allen Thomas,

                     Defendant.


      This matter comes before the Court on Defendant Robbin Allen Thomas’s Second

Motion for Extension of Time to File Pretrial Motions. (ECF No. 29.) Defendant has also

filed a Statement of Facts in Support of Exclusion of Time Under the Speedy Trial Act.

(ECF No. 30.) Defendant requests a two-month extension of the motion filing deadline

because he “has been focused on an appeal of the detention order and is awaiting medical

records.” (ECF No. 29 at 1; see also ECF No. 30 at 1 (noting that these medical records

have been ordered).) Defendant also states that he needs additional time “to review

discovery and discuss potential pretrial motions” with his counsel. (ECF No. 30 at 1.) By

way of e-mail correspondence, the Government indicated that it does not object to this

motion.

      Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the




                                           1
COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1

On April 29, 2021, Chief Judge Tunheim entered General Order No. 28, which allows

limited in-person proceedings to start on May 3, 2021, for defendants who decline to

consent to conducting the proceeding using videoconferencing, or telephone conferencing

if videoconferencing is not reasonably available. See generally In re: Updated Guidance

to Court Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order

No. 28 (D. Minn. Apr. 29, 2021). General Order No. 28 states that because only limited

in-person proceedings may be held each day, criminal proceedings may be continued until

the date that the criminal proceeding takes place.

         General Order No. 28 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 28 further provides that the presiding judge

will enter orders in individual cases to extend deadlines and exclude time under the Speedy

Trial Act to address delays attributable to COVID-19. Accordingly, should Defendant

file pretrial motions, counsel shall also file a letter indicating whether Defendant

consents to a motions hearing by videoconference. (See also ECF No. 14; ECF No. 28

at 2.)



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.
2
  See also General Order No. 29, which went into effect on June 23, 2021, vacated General Order No. 27, and
extended the Court’s authorization to conduct certain criminal proceedings via video or telephone conference
pursuant to the CARES Act “[b]ecause the emergency created by the COVID-19 outbreak continues to materially
affect the functioning of court operations in the District of Minnesota.” In re: Updated Guidance to Court
Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 29 (D. Minn. June 17, 2021).

                                                     2
       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a speedy

trial and such continuance is necessary to provide Defendant and his counsel reasonable

time necessary for effective preparation and to make efficient use of the parties’ resources.

Based on all the files, records, and proceedings herein, and noting that there is no

opposition to the motion, IT IS HEREBY ORDERED that:

       1.     Defendant’s Second Motion for Extension of Time to File Pretrial Motions

(ECF No. 29) is GRANTED.

       2.     The period of time from July 8 through October 15, 2021, shall be excluded

from Speedy Trial Act computations in this case.

       3.     All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before September 8, 2021.

D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be

delivered directly to the chambers of Magistrate Judge Leung.

       4.     Should Defendant file pretrial motions, counsel shall also file a letter on

or before September 8, 2021, indicating whether that defendant consents to a motions

hearing by videoconference.

       5.     Counsel shall electronically file a letter on or before September 8, 2021, if

no motions will be filed and there is no need for hearing.

       6.     All responses to motions shall be filed by September 22, 2021. D. Minn. LR

12.1(c)(2).



                                             3
      7.     Any Notice of Intent to Call Witnesses shall be filed by September 22, 2021.

D. Minn. LR. 12.1(c)(3)(A).

      8.     Any Responsive Notice of Intent to Call Witnesses shall be filed by

September 27, 2021. D. Minn. LR 12.1(c)(3)(B).

      9.     A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

             a.     The government makes timely disclosures and a defendant pleads
                    particularized matters for which an evidentiary hearing is necessary;
                    or

             b.     Oral argument is requested by either party in its motion, objection or
                    response pleadings.

      10.    If required, the motions hearing shall take place before the undersigned on

October 15, 2021, at 1:30 p.m., in Courtroom 9W, Diana E. Murphy U.S. Courthouse,

300 South Fourth Street, MINNEAPOLIS, Minnesota. D. Minn. LR 12.1(d).

      11.    TRIAL:

             a.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT:

the following trial and trial-related dates are:

             All voir dire questions and jury instructions must be submitted to Chief

District Judge John R. Tunheim on or before November 22, 2021.

             This case must commence trial on November 29, 2021, at 9:00 a.m. before

Chief District Judge Tunheim in Courtroom 15, Diana E. Murphy U.S. Courthouse, 300

South Fourth Street, MINNEAPOLIS, Minnesota.




                                            4
             b.       IF NO PRETRIAL MOTIONS ARE FILED, the trial date, and

other related dates, will be rescheduled following the ruling on pretrial motions.

Counsel must contact the Courtroom Deputy for District Judge Tunheim to confirm

the new trial date.



Dated: July 14 , 2021                              s/Tony N. Leung
                                            TONY N. LEUNG
                                            United States Magistrate Judge
                                            District of Minnesota


                                            United States v. Thomas
                                            Case No. 21-cr-93 (JRT/TNL)




                                        5
